Citation Nr: 0433784	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  99-22 643	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 1967 decision of the Board of Veterans' 
Appeals (Board) denying service connection for a pulmonary 
disability should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether a May 1971 decision of the Board denying service 
connection for a pulmonary disability should be revised or 
reversed on the grounds of CUE.



REPRESENTATION

Moving party represented by:  Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter comes before the Board by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated May 14, 2004, which vacated a February 2001 Board 
decision and remanded for further adjudication.  The Court 
specifically noted that the Board had failed to address the 
veteran's contentions that the May 1967 and May 1971 
decisions did not consider 38 C.F.R. § 3.303(d).  


FINDINGS OF FACT

1.  The May 1967 and May 1971 Board decisions, which denied 
service connection for a pulmonary disability, correctly 
applied existing statutes and/or regulations and were 
consistent with and supported by the evidence then of record.

2.  The evidence of record at the time of the May 1967 and 
May 1971 Board decisions did not establish that an initial 
post-service diagnosis of pulmonary disease was incurred in 
service; the available evidence was not undebatable as to 
service incurrence.

3.  To the extent error was committed in the May 1967 and May 
1971 Board decisions, the evidence does not show that, had it 
not been made, it would have manifestly changed the outcome; 
it is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The May 1967 and May 1971 Board decisions did not contain 
CUE.  38 U.S.C.A. §§ 501(a), 7111 (West 2002); 38 C.F.R. 
§ 20.1403 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

By decisions dated in May 1967 and May 1971, the Board denied 
the veteran's claim of entitlement to service connection for 
a pulmonary disability.

The evidence on file at the time of the May 1967 decision 
includes the veteran's service medical records.  Among other 
things, these records reflect his respiratory system was 
clinically evaluated as normal on his August 1944 enlistment 
examination.  Further, at that time he certified, in part, 
that he had never experienced asthma, nor was he concealing 
any disease or disability.  Service medical records also show 
no treatment for pulmonary problems during active service.  
On his June 1946 separation examination, it was stated that 
the veteran had no history of illness or injury, and that he 
had no disqualifying defects.  In regard to his respiratory 
system, bronchi, lungs, pleura, etc., it was stated that X-
ray of the chest showed no essential deviation from normal.

The veteran's Notice of Separation from Service reflects that 
his military occupation was that of a Motor Machinist's Mate, 
Third Class.  Under "Remarks" the following was listed: 
Point System; Asiatic Pacific Area, 3 Stars; American Area 
Philippine Liberation, 1 Star; Victory Medal World War II; 
and Inactive Duty August 1944 to September 1944.

On a VA Form 21-526, Application for Compensation or Pension, 
dated in March 1966, the veteran reported that he had been 
treated for pneumonia in 1945 while aboard ship stationed in 
China.  He reported that he was again treated for pneumonia 
in 1946 while aboard ship stationed in California.  Later, he 
reported that he did not remember going to the military 
doctor for medical treatment for this illness.  He stated 
that he did not realize the necessity for this and did not 
have sense enough to go to bed.  The veteran identified 
treatment from a Dr. Segal, a Dr. Estes, a Dr. McCall, and a 
Dr. Abrams.

In an attached statement, also dated in March 1966, the 
veteran stated that his first recollection of pneumonia was 
in China in 1945 while serving aboard ship.  He stated that, 
at the time, he thought what he had was a bad chest cold.  
The second episode of pneumonia was in 1946 while stationed 
in California.  Since service, the veteran reported that he 
had experienced pneumonia at least once or twice a year.  
Moreover, he felt that his lungs were damaged while aboard 
ship during the time of duty that he spent at Okinawa.  He 
reported that one of his special details besides manning guns 
was to lay a smoke screen to cover the other ships while 
under enemy attack by aircraft.  This operation continued for 
about four months almost every night commencing in April 1945 
until the end of the war.  One type of smoke was sulfur, 
while the other type was created by a generator in which they 
mixed their own ingredients of lube oil, gasoline, and water.  
He reported that many times they would gasp for air as the 
smoke was so heavy as it lay over the ship.  However, he had 
orders to stay at his gun in case of enemy aircraft, and was 
not allowed to go below to be relieved from inhaling fumes.  

The veteran reiterated that he did not bother to go to sick 
bay.  He stated that nobody bothered about minor accidents 
during service, or what was thought to be minor illnesses, 
and, for this reason, he went around with what he thought was 
a severe cold.  Further, the veteran reported that a former 
shipmate of his also had bronchial trouble.

It is noted that the veteran also recounted an incident in 
which he was knocked "semi-conscience" by a fellow shipmate 
during an enemy attack.  He reported that this occurred 
shortly after laying out the smoke screen.  As a result, he 
lay for about half an hour breathing in the sulfur fumes from 
the smoke which was about four feet away.  In support of this 
account, the veteran submitted a copy of a letter to his 
mother, dated in September 1945, in which he recounted this 
incident.

A February 1966 private pulmonary function test is on file 
from St. Joseph's Hospital.  The interpretation of this test 
was that the findings were those of a restrictive disorder 
and were not suggestive of emphysema.  It was also stated 
that ventilatory reserve was very good.

The record also reflects that Dr. Estes responded he no 
longer had records dating back to 1950.

A January 1966 private X-ray report resulted in an impression 
of normal cardiac silhouette with essentially clear pulmonary 
parenchyma.  There was an incidental old area of linear 
fibrosis in the left base.

Dr. Abrams reported in a May 1966 statement that the veteran 
had been under his care for about five years, and, since that 
time, the veteran had had recurrent episodes of bilateral 
pneumonia in April 1963, October 1965, and January 1965.  Dr. 
Abrams also referred to the January 1966 X-ray report.

Also on file is a May 1966 statement from Dr. McCall, who 
reported that the veteran was first seen in his office in 
August 1961 for an upper respiratory infection.  An X-ray of 
his chest revealed rales at the left base.  Dr. McCall also 
reported that the veteran was last seen in September 1961, at 
which time his lung had cleared and he was discharged, 
presumably cured.

The record also reflects that lay statements were submitted 
in support of the veteran's claim from his spouse, a friend 
([redacted]), his mother-in-law, his brother-in-law, and his parents.  
All of these statements essentially report that the veteran 
had experienced problems with his chest/lungs since his 
discharge from service.  It is noted that these problems were 
described as pneumonia, colds, and bronchitis, in the various 
statements.  Also, the veteran's parents stated that he had 
had no trouble with his lungs prior to his military service.

As mentioned above, the veteran identified treatment from a 
Dr. Segal in 1947 for pneumonia and treatment for polio in 
1949.  A May 1966 Report of Contact notes that the wife of 
Dr. Segal reported that the doctor was deceased; however, she 
had been a nurse for her husband and acknowledged that the 
veteran had been under Dr. Segal's care.  She reported that 
she was not sure if Dr. Segal's medical files were still in 
existence.  In a subsequent statement, dated in July 1966, 
she reported that Dr. Segal treated the veteran from 1947 
through 1951 for chest colds and upper respiratory 
conditions.

Service connection was denied for a respiratory disorder by a 
May 1966 rating decision.  In this decision, the rating board 
conceded that the veteran experienced pneumonia during 
service and that in the performance of his duty he inhaled 
smoke from smoke bombs laying down a smoke screen.  It was 
noted that assuming there was a chemical irritant in a smoke 
bomb, the irritant would have caused an entity equivalent to 
a chemical irritation with characteristic inflammation.  The 
rating board stated service records did not describe such an 
entity and if they did it would be possible that emphysema 
could be secondary to that condition.  It was, therefore, 
concluded that there was no etiological relationship to the 
respiratory disorder in service and the presently diagnosed 
emphysema.

The veteran appealed the May 1966 rating decision to the 
Board.  In his November 1966 Notice of Disagreement, he 
asserted that the smoke inhalation that he experienced during 
service caused upper respiratory irritation which was treated 
as such with much consequent deterioration of his lungs 
resulting in pneumonia.  He reiterated his account of severe 
smoke inhalation during an enemy attack in which he was 
immobilized for 30 minutes in a semi-conscious state.  
Further, he asserted that his service records showed smoke 
inhalation on that occasion.  He contended that his lungs 
continued to deteriorate thereafter as evidenced by active 
duty treatment and established continuity treatment.  Also, 
he asserted that the individuals who rated the case were not 
aware of the fact that all smoked created during and after 
World War II was a sulfuric base which even liquidated 
automobile paint on contact.

Additional private medical records were added to the file 
from the Paramount Medical Clinic, dated from October 1956 to 
June 1966.  The records from October 1956 consist of an 
examination of the upper GI tract.  Subsequent records note 
treatment following an automobile accident in April 1958.  
The records also note treatment for chest pain, as well as 
treatment for a cold.

The veteran submitted a private medical statement from a Dr. 
Daskalakis dated in September 1966.  Dr. Daskalakis noted 
that he had treated the veteran the preceding June and that 
the veteran gave a history of frequent attacks of pneumonia 
every year (2 to 4 times).  The veteran also reported that 
during World War II, while in Japan, he was exposed to smoke 
during maneuvers for a period of six months.  Two months 
later, he developed pneumonia and from that time on had been 
having this lung condition.  Dr. Daskalakis diagnosed the 
veteran's condition as chronic recurrent bronchitis possibly 
due to chemical exposure.

In the May 1967 decision, the Board denied the veteran's 
claim of service connection for a pulmonary disability. The 
Board noted that the veteran contended that the inhalation of 
smoke with chemical contents from about April 1945 to the end 
of hostilities in the Pacific caused respiratory irritation 
and deterioration of the lungs with recurring pneumonia, and 
that he now had residual pulmonary disability.  It was also 
noted that it had been specifically contended that reasonable 
doubt be applied in a determination that there was pulmonary 
disability which began during service.  The Board also 
provided an accurate summary of the evidence of record at 
that time.  Among other things, it was noted that the 
official records contained no reference to a pulmonary 
disorder during service, and that there was no official 
medical record other than the administration of preventive 
vaccines from December 1944 to March 1946.  In the discussion 
and evaluation of the evidence, the Board stated that the 
validity of the claim was predicated on a showing that the 
veteran currently had a pulmonary disorder which had its 
inception during service.  

The Board further stated that the veteran's contention that 
he had respiratory or pulmonary manifestations during service 
was not supported by the service medical records.  Contrary 
to his contentions, the service records contained no 
reference to a pulmonary disorder, and there was no complaint 
or abnormal finding indicative of a respiratory or pulmonary 
disease recorded on examination for separation from service.  
Moreover, the Board stated that the contention that the 
veteran had pneumonia during service was evidently based on a 
self-diagnosis, inasmuch as the veteran stated that he had no 
recollection of receiving medical treatment for a pulmonary 
disorder during service.  

The Board stated that the lay evidence concerning 
manifestations of disability following service "refers to 
recalls of respiratory disorders as of times many years 
before the recollections," inasmuch as the veteran was 
separated from service almost 20 years prior to the times of 
the recollections.  Additionally, it was stated that the lay 
evidence was not supported by medical evidence, other than 
the recollection of the widow of a private physician that her 
husband had treated the veteran for chest colds and upper 
respiratory conditions during about the five years following 
service.  The Board found that this, in itself, was a 
reference to transient respiratory disorders.  

It was noted that VA regulation required that for a showing 
of a chronic disease in service, it was necessary to show 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  When the 
fact of chronicity in service was not adequately supported, 
then a showing of chronicity after service was required to 
support the claim. (Citing to 38 C.F.R. § 3.303(b)).  The 
Board found that the evidence did not show manifestations to 
identify a chronic pulmonary disease during service, and that 
the required chronicity was not shown following service.  It 
was noted that there was medical evidence that the veteran 
had pneumonia on occasions beginning in 1963, about 17 years 
after service, and that a lung disorder with reduced vital 
capacity was demonstrated later.  

It was further noted that recurrent bronchitis had been 
diagnosed as possibly due to chemical exposure occurring many 
years ago during service.  However, the Board stated that it 
should be recognized that the cause of a recurring bronchitis 
was, for the purposes of entitlement to service connection, a 
matter to be established by the weight of the evidence rather 
than by an opinion based on reported history.  Further, the 
Board noted that 38 C.F.R. § 3.102 provided that a reasonable 
doubt regarding the service origin of disability would be 
resolved in favor of the veteran.  Regarding the veteran's 
case, the Board found that a determination that pulmonary 
disease had its inception during service would require resort 
to speculation, as distinguished from a reasonable 
probability, particularly in that the earliest evidence 
identifying the existence of the pulmonary disease was many 
years after service.

Following the Board's decision, the veteran submitted an 
affidavit from [redacted], dated in September 1967.  [redacted] identified 
himself as a former shipmate of the veteran's, and 
acknowledged that he was the individual who accidentally 
rendered the veteran semi-conscious during an enemy attack 
some time in July or August 1945.  Further, [redacted] confirmed 
that a smoke screen was being generated at that time, that 
the smoke contained sulfur, and that the veteran was exposed 
to this smoke for about thirty (30) minutes during this 
incident.

Several statements were also submitted by a private attorney 
in support of the veteran's claim which essentially contended 
that the Board's decision of May 1967 was in error because it 
failed to apply the provisions of 38 U.S.C.A. § 354(b) (now 
38 U.S.C.A. § 1154(b)).  It is noted that this statutory 
provision provided that in the case of any veteran who 
engaged in combat with the enemy in active service, the 
Veterans Administration (now Department of Veterans Affairs) 
(hereinafter, "VA") shall accept as sufficient proof of 
service-connection or any disease or injury alleged to have 
been incurred in or aggravated by such service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there was no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolved every reasonable doubt in favor of the 
veteran.

A lay statement was also received from the veteran's spouse, 
dated in May 1970.  She asserted that she had known the 
veteran since 1942, and that he did not experience 
respiratory problems prior to his induction into the service 
in 1944.  However, she reported that he had experienced such 
problems ever since his return from service, and described 
the symptoms and treatment the veteran had received.  
Further, she reported that in 1966 a claims representative 
from VA read from the veteran's files, and stated that there 
was in-service treatment for pneumonia and emphysema.  
However, the VA claims representative would not let them 
actually look at the records.  She contended that these 
records must have been removed from the claims folder, since 
the records were now missing.

Also submitted was a May 1970 lay statement from [redacted], who 
identified himself as a pharmacist's mate aboard the 
veteran's ship during World War II.  Referring to attached 
photocopies of letters to his mother, [redacted] related that he 
treated a patient in May 1945 who had been overcome by the 
smoke used for screening.  [redacted] stated that he could not 
recall who was overcome by screening smoke, but, in view of 
the possible toxicity of screening smoke and the veteran's 
duty station proximity to the source of the smoke, he felt it 
was very possible that the veteran's lung condition could 
have been caused by his inhaling a high concentration of 
screening smoke during the period from April through August 
1945.

[redacted] also submitted an excerpt from a ship's log for the 
period from April to May 1945.  Among other things, this 
excerpt reflects that smoke was made to screen ships during 
both of these months.  The excerpt also notes attacks from 
enemy planes in both months. 

In his December 1970 Substantive Appeal, the veteran 
contended, in part, that after he received his first denial 
letter in June 1966, he went to VA with his wife where a 
claims representative obtained his file and as he read the 
medical records stated that he had been treated for pneumonia 
and smoke inhalation during service.  However, the claims 
representative would not actually let them read the records.  
Further, he asserted that an Orange County Veterans Affairs 
Claims Officer, who had also reviewed the service medical 
records, stated that they showed treatment in service for 
pneumonia and smoke inhalation.  He claimed that individual 
wrote the November 1966 Notice of Disagreement which stated 
"[y]ou will note that my service records show smoke 
inhalation on that occasion."  The veteran also contended 
that the wording of the December 1966 Statement of the Case 
showed that VA had admitted in writing that he was treated 
for pneumonia and smoke inhalation during service.  In an 
attached statement, the veteran made essentially the same 
contention regarding the wording of the May 1966 rating 
decision.

The veteran also submitted excerpts from a publication of the 
Department of the Army and Department of the Air Force, dated 
in June 1956, regarding "Screening Smokes."  Among other 
things, these excerpts note that the principal smoke 
producing agents were white phosphorus (WP), plasticized 
white phosphorus (PWP), sulfur trioxide-chlorsulfonic acid 
mixture (FS), and hexachlorethane-zinc mixture (HC).  It was 
stated that WP was unpleasant to breathe, but harmless.  
However, its particles would poison food and water.  It was 
stated that the smoke from FS was nonpoisonous, but the 
liquid irritated and inflamed contacted skin tissue.  
Moreover, it was stated that a protective mask was required 
for protection against exposures to heavy concentrations.  
Regarding HC, it was stated that it was toxic to unprotected 
personnel exposed to heavy concentrations for extended 
periods of time.  It was further stated that for heavy 
concentrations and prolonged exposure, a self-contained 
oxygen mask was required.

The veteran also submitted additional evidence regarding 
screening agents and devices, including smoke pots and smoke 
generators, as well as records concerning chemical compounds 
and the effects thereof.

The veteran provided testimony at a personal hearing 
conducted in August 1970.  At this hearing, the veteran 
referred to the procedural history of this case, including 
the evidence submitted in support of his claim and his 
efforts to obtain this evidence.  He also reiterated the 
contention that the provisions of 38 U.S.C.A. § 354 had never 
been applied to his case.  Regarding the treatise evidence 
concerning the possible effects of screening smoke, the 
veteran noted that the toxic reports stated that gas masks 
should be worn with prolonged exposures to high 
concentrations of SGF oil smokes.  However, he maintained 
that they had no gas masks aboard his ship.

The veteran provided testimony at a subsequent personal 
hearing conducted in March 1971.  At this hearing, it was 
contended that the veteran had a respiratory condition which 
was primarily caused by smoke inhalation while serving aboard 
ship in the South Pacific.  The veteran testified about his 
exposure to screening smoke during active service, including 
the incident where he was accidentally knocked semi-conscious 
by a fellow shipmate during an enemy attack.  He also 
described his in-service and post-service respiratory 
problems.  Among other things, he testified that he first 
sought post-service treatment from Dr. Segal in late 1946 or 
early 1947.  The veteran's spouse testified that during 
service the veteran wrote letters noting he had colds and did 
not feel too well.  She also testified that the veteran had 
experienced respiratory problems ever since his return from 
service and described the circumstances thereof.

In the May 1971 decision, the Board listed an accurate 
summary of the evidence then of record.  Further, the Board 
noted that the veteran contended that his pulmonary 
disability was due to service; that it was related to the 
incident when a service associate of 210 pounds landed 
flatfooted in the middle of his back; that he was then 
knocked unconscious for about half an hour; that he was 
subject to smoke inhalation on that and other occasions; that 
he had pneumonia in service; and that 38 U.S.C.A. § 354 had 
not been taken into consideration in determining his claim. 

Regarding the 38 U.S.C.A. § 354 contention, the Board stated 
that:

[t]he fact that this statutory provision or that 
the regulation implementing it was not specifically 
cited does not mean that it was not applied in the 
evaluation of the veteran's claim.  Determinations 
as to service connection are made pursuant to all 
the laws and regulations pertaining to "service 
connection."  Each disabling condition for which a 
veteran seeks service connection must be considered 
on the basis of the places, types, and 
circumstances of his service as shown by the 
service records, the official history of each 
organization in which he served, his medical 
records, and all pertinent medical and lay 
evidence.  Determinations as to service connection 
are based on review of the entire evidence of 
record, with due consideration to the policy of 
[VA] to administer the law under a broad and 
liberal interpretation consistent with the facts in 
each individual case.  Even though there is no 
official record of an injury or disease having been 
incurred in service, satisfactory lay or other 
evidence that an injury or disease was incurred in 
combat will be accepted as sufficient proof of 
service connection if the evidence is consistent 
with the circumstances, conditions, or hardships of 
such service.

With respect to the current claim of service connection, the 
Board noted, in part, that the veteran himself had denied any 
treatment in service for smoke inhalation or a respiratory 
disorder.  In fact, he testified that the had had two colds 
after the smoke inhalation incident claimed and that he did 
not seek medical treatment for them.  Therefore, the Board 
found that the claim that the two respiratory infections in 
service were "pneumonia" was based on self-diagnosis.  
Apart form this fact, the Board noted that pneumonias 
ordinarily fell into the category of acute and transitory 
episodes which heal completely without demonstrable 
residuals.  The Board further stated that even if the veteran 
had pneumonia in service, which was not established from the 
evidence, it was not other than acute, for the reason that 
the chest X-ray was normal at discharge from service.  
Moreover, the physician who saw him for an upper respiratory 
infection in 1961 considered him "cured" after treatment.  
The Board acknowledged that repeated episodes of pneumonia 
might scar the lungs and cause fibrosis, such as was reported 
on the veteran's X-ray of 1966.  In this regard, the Board 
noted that the post-service evidence showed episodes of 
pneumonia in 1963, 1965, and 1966, which would also be 
compatible with the laboratory finding at that time of 
restrictive pulmonary disease.  

Nevertheless, the Board stated that it could not be 
overlooked that an idiopathic disorder could also be 
responsible for the condition now reported.  Further, the 
Board stated that the other evidence in support of the 
reopened claim included extracts from service department 
publications on the subject of screening smokes.  However, it 
had not been verified what type of smoke was involved in the 
veteran's case.  The Board also stated that even when there 
was smoke inhalation, the effects were acute and transitory.  
The Board found that the veteran's recollection of the event 
in service bore this out.  Additionally, the Board stated 
that unconsciousness from smoke inhalation was due more often 
to decreased or absent oxygen content than to any specific 
harmful effect on lung tissue.  The Board also stated that 
even when a gas was identified as toxic, this did not mean 
that it was harmful to the lung, as the brain and liver were 
the common targets of toxicity.  

Finally, the Board stated that after a very careful study and 
analysis of the entire evidentiary record, it was compelled 
to conclude that any lung disability, including the probable 
pulmonary fibrosis currently present, was not related to 
smoke inhalation or any other episode in service, including 
pneumonia, if present.  Based on the foregoing, the Board 
found that the evidence since the 1967 decision was 
substantially similar to the facts of record at the time of 
this decision.  Therefore, the Board concluded that the 
evidence submitted since the 1967 decision did not present a 
new factual basis for establishing entitlement to service 
connection for a pulmonary disability.

Following the May 1971 Board decision, no further 
communication was submitted by the veteran until April 1992, 
when he appointed a private attorney as his accredited 
representative before VA.  In August 1992, he submitted a 
statement requesting that his claim of service connection for 
a pulmonary disability be reopened.  Thereafter, a February 
1993 rating decision found that new and material evidence had 
not been submitted to reopen the claim.  The veteran appealed 
this decision to the Board.  In August 1997, the Board found 
that new and material evidence had been submitted, and 
remanded the case for the RO to consider the underlying claim 
of service connection for a chronic respiratory disorder on a 
de novo basis with review of all the evidence.

In a February 1998 rating decision, the RO granted service 
connection for chronic bronchitis and sinusitis.  A 10 
percent disability rating was assigned for chronic bronchitis 
effective April 11, 1992, while a noncompensable (zero 
percent) disability rating was assigned for the sinusitis 
effective December 16, 1997.

The veteran appealed the February 1998 rating decision to the 
Board, contending that he was entitled to higher disability 
ratings and earlier effective dates for the grant of service 
connection.  Regarding the earlier effective date claims, he 
contended that he had continuously prosecuted his claim of 
service connection for a respiratory disorder since 1966, and 
believed that service connection for his disabilities should 
be in effect no later than that date.

In a September 1998 decision, the Board awarded a 10 percent 
disability rating for sinusitis, denied the earlier effective 
date claims, and remanded the bronchitis disability 
evaluation claim for additional development.

The record reflects that the veteran submitted motions for 
reconsideration in March 1999 as to the Board decisions of 
May 1967, May 1971, and  September 1998.  All of these 
motions were denied.  However, in these motions, it was 
contended that all of these decisions were the products of 
CUE.

In regard to the May 1967 and May 1971 decisions, it was 
asserted that the Board failed to account for evidence of in-
service incurrence of disability and treatment; failed to 
properly apply the law relating to the presumption accorded 
to combat service under 38 U.S.C.A. § 1154(b) (formerly 38 
U.S.C.A. § 354(b)) and cases such as Horvath v. Derwinski, 2 
Vet App 240 (1992), and Sheets v. Derwinski, 2 Vet. App. 512 
(1992); failed to properly apply the law relating to the use 
of lay evidence to show either combat service connection or 
continuity of treatment as required by VA statutes and cases 
such as Sheets and Cartwright v. Derwinski, 2 Vet App. 24 
(1991); and failed to properly analyze or apply the benefit 
of the doubt doctrine required by existing regulations (38 
C.F.R. § 3.102) as well as cases such as Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) and Sheets.  It was 
contended that the Board violated the combat service 
presumption in its first decision and violated the new and 
material evidence regulations as well as the combat service 
presumption in the second decision.  

Regarding the May 1967 decision, it was asserted that the 
Board failed to properly account for prior factual 
determinations of the Regional Office (RO) relating to in-
service incurrence and treatment of pneumonia and failed to 
follow the requirements of 38 U.S.C.A. § 1154(b) (formerly 38 
U.S.C.A. § 354(b)) relating to the combat service 
presumption.  With respect to the latter, it was stated that 
the May 1967 decision never mentioned 38 U.S.C.A. § 354(b) or 
the combat service presumption.  It was further contended 
that the veteran served in combat and that his statement that 
he was exposed to multiple varieties of smoke must be given 
probative weight.  Additionally, it was contended that the 
veteran's sworn statements testified as to his continuity of 
symptomatology after discharge, as well as the additional lay 
statements submitted by people who knew the veteran both 
before and after service.  

Regarding the May 1971 Board decision, it was contended that 
not all the evidence was before the Board.  In support of 
this assertion, reference was made to the May 1970 lay 
statement of the veteran's spouse that there had been in-
service evidence of treatment for pneumonia and emphysema, 
but these records were missing.  Moreover, it was asserted 
that the service department publications regarding screening 
smoke constituted new and material evidence under the law in 
existence at that time.

The veteran also contends the May 1967 and May 1971 decisions 
failed to consider 38 C.F.R. § 3.303(d).  In a brief in 
support of the motion received by the Board in December 2004 
the veteran noted that unlike section 3.303(b) subsection (d) 
included no requirement that there be an in-service diagnosis 
or post-service continuity of symptomatology.  The brief 
cited Crippen v. Brown, 9 Vet. App. 412, 422 (1996), as 
supporting a finding of CUE when all evidence of record is in 
support of the claim and cited Rose v. West, 11 Vet. App. 
169, 172 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (Table), Velez 
v. West, 11 Vet. App. 148, 152 (1998), and Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992), as supporting 
entitlement to service connection.

In addition, the Board notes that over the years the veteran 
submitted numerous duplicate copies of evidence already on 
file.

Analysis

The provisions of 38 C.F.R. § 20.1403, set forth what 
constitutes CUE and what does not, and provide as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.

(1) General.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

38 C.F.R. § 20.1403 (2004). (Authority: 38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Accordingly, the Board is permitted to seek guidance as to 
the existence of CUE in prior Board decisions based on years 
of prior caselaw regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).  The Court has also previously held that CUE 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In adjudicating whether the prior decisions were the product 
of CUE, the Board can only consider the evidence that was of 
record at the time of those decisions, and is bound by the 
law that was in effect at that time.  38 C.F.R. 
§ 20.1403(b)(1).  Thus, the Board cannot use the evidence 
submitted since that time, to include the fact that service 
connection was ultimately granted for bronchitis and 
sinusitis, to find that, in hindsight, service connection 
should have been granted for a pulmonary disability at the 
time of the May 1967 decision or the May 1971 decision.

Since the Board is bound by the law that was in effect at the 
time of the May 1967 and May 1971 decisions, the Court cases 
cited by the veteran, and the holdings therein, are not for 
application.  None of these cases were issued at that time.  
In fact, the Court was not in existence at that time.  The 
Board also finds that the veteran's December 2004 cite to 
Crippen v. Brown, 9 Vet. App. 412, 422 (1996), as supporting 
a finding of CUE when all evidence of record is in support of 
the claim is an inaccurate statement of dicta noted in that 
decision.  In a parenthetical statement the Court noted that 
a basis for a finding of a regulatory violation would be when 
there was no evidence before the RO that could have supported 
the denial of the claim on the merits and all the evidence 
militated in support of the claim.  It was noted that such 
facts were not present in that case.

The Board notes that the regulations and statutes cited to in 
the May 1967 and May 1971 decisions were accurately 
summarized therein.  As indicated above, the Board has 
conducted a thorough review of the evidence on file at the 
time of the May 1967 and May 1971 decisions and concludes 
those decision provided accurate summaries of this evidence.  
This includes the veteran's service medical records.  Despite 
the contentions in the CUE motion, as well as the May 1970 
lay statement from the veteran's spouse, and the veteran's 
December 1970 Substantive Appeal, these records contain no 
mention of treatment for pneumonia and/or smoke inhalation 
during service.

The Board acknowledges the contentions of the veteran and his 
spouse that a VA claims representative reportedly read the 
service records and told them that the records showed in-
service treatment for pneumonia and smoke inhalation.  They 
indicated, however, that they did not actually review these 
records, and, in fact, were not allowed to do so.  Therefore, 
they can not attest to having personally viewed official 
service records which explicitly identified in-service 
treatment for smoke inhalation or pneumonia.  Also, the 
evidence on file does not show that there was ever an 
official VA finding at any point that the service records 
actually and explicitly identified in-service treatment for 
pneumonia and/or smoke inhalation.  Thus, despite the 
contentions of the veteran and his spouse, the record does 
not show that the evidence considered by the Board at the 
time of the May 1967 decision and the May 1971 decision 
actually contained evidence of in-service treatment.  

As previously stated, in claims of CUE in a prior decision, 
the Board's adjudication must be based on the record and the 
law that existed when that decision was made.  Moreover, the 
statements submitted by the veteran at the time of the May 
1967 and May 1971 decisions, including his initial claim for 
benefits in March 1966, was to the effect that he never 
sought medical treatment during service for his respiratory 
problems.

With respect to the contention that the RO conceded that the 
veteran was treated for pneumonia and smoke inhalation during 
service, the Board finds that the actual wording of the 
rating decisions and Statements of the Case do not state that 
this was based upon notations found in the official service 
records.  Rather, the actual wording shows that the RO 
accepted the veteran's account of these in-service incidents 
as true for the purpose of adjudicating his claim.  In regard 
to the assertion that the Board did not address these 
findings, the Board points out that, then and now, it 
conducts a de novo review of cases over which it has 
jurisdiction.  As such, it owes no deference to the prior 
findings of the RO in making its decisions.

The Board acknowledges that the provisions of 38 U.S.C.A. 
§ 354(b) were not cited in the May 1967 decision.  Although 
this provision was discussed in the May 1971 decision, it 
does not appear that an adequate explanation was provided as 
to its applicability to the facts of the veteran's claim.  
However, to the extent that it was error not to explicitly 
cite to and discuss this statutory provision, and/or its 
implementing regulation, the Board finds that the record does 
not show that, had this error not been made, it would have 
manifestly changed the outcome; it is not absolutely clear 
that a different result would have ensued.  In fact, while 
the September 1966 opinion of Dr. Daskalakis noted a 
diagnosis of chronic recurrent bronchitis possibly due to 
chemical exposure, no specific opinion was providing 
indicating that possible chemical exposure was related to 
smoke exposure during active service.  The report was also 
based, in part, on the veteran's apparent self-diagnosis of 
pneumonia two months after his claimed smoke exposure.

The provisions of 38 U.S.C.A. § 354(b) (1964 and 1970) 
reflects that the presumption accorded to combat veterans 
applied to their account of the incidents which occurred 
during service.  Thus, the presumption could only establish 
that the veteran was exposed to smoke as claimed and that he 
experienced what he considered to have been pneumonia in 
service.  Entitlement to service connection for a diagnosis 
provided many years after service still required evidence of 
a nexus to those events or evidence of chronicity or 
continuity.  A review of both the May 1967 and May 1971 
decisions reflects that the Board denied the claim of service 
connection because there was no competent medical evidence of 
treatment for or a diagnosis of a chronic pulmonary 
disability during service nor competent medical evidence to 
support the veteran's contentions of continuity of 
symptomatology since service.  

Further, the Board essentially stated in the May 1971 
decision that the veteran's own statements reflected that his 
in-service problems - which he identified as pneumonia - were 
acute and transitory illnesses, without objective medical 
evidence of residuals.  In other words, the Board denied the 
claim because it did not find that there was an adequate 
nexus between the veteran's pulmonary disability present in 
1967 and 1971, and his purported in-service smoke inhalation 
and pneumonia.  Thus, even if the Board had specifically 
applied 38 U.S.C.A. § 354(b) to find that the veteran had 
experienced pneumonia and smoke inhalation during service, it 
is not undebatable that service connection would have been 
awarded as the Board found that the evidence did not support 
a finding of a nexus between the current disability and 
service.  While an additional medical nexus opinion at the 
time of those determinations may have clarified the issue of 
service incurrence, such failures of a duty to assist are not 
CUE under applicable VA law.

It was contended in the CUE motion that there was adequate 
evidence of continuity of symptomatology based upon the 
evidence of record at the time of the prior decisions, 
including the veteran's own statements and the lay statements 
of his family and friends.  However, the Board has already 
determined that the evidence on file was accurately 
summarized in both the May 1967 and May 1971 decisions.  
Moreover, for the reasons stated in these decisions, the 
Board considered the evidence and determined that it was 
insufficient to support a finding of continuity of 
symptomatology and/or a nexus between the current disability 
and service.  

The veteran also contends the May 1967 and May 1971 decisions 
failed to consider 38 C.F.R. § 3.303(d).  The Board finds, 
however, that while not specifically cited in those 
determinations this provision was not erroneously omitted 
from consideration.  It is significant to note that 38 C.F.R. 
§ 3.303(d) provides that service connection may be granted 
for any disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  The May 1967 and 
May 1971 determinations found, however, that the evidence did 
not establish the veteran's initial post-service diagnosis of 
pulmonary disease was incurred in service.  The evidence in 
favor of the veteran's claim of record at that time was, in 
essence, weighed against the inconsistencies in the veteran's 
own previous reports as to treatment in service and to the 
amount of time between service and the first documented 
diagnosis of pulmonary disease.  

The Board also finds it is arguable as to whether a medical 
opinion indicating the mere possibility of a relationship 
between chronic bronchitis and an unidentified chemical 
exposure was sufficient to establish in-service incurrence.  
The evidence was, therefore, not undebatable as to service 
incurrence.  As those determinations specifically found the 
evidence did not establish service incurrence further 
discussion of whether or not service connection could be 
granted under 38 C.F.R. § 3.303(d) was not required.

The veteran's contentions merely challenge the weight the 
Board gave to the evidence at the time of the prior 
decisions.  As previously noted, a disagreement as to how the 
facts were weighed or evaluated does not constitute CUE.  38 
C.F.R. § 20.1403(d)(3); see also Fugo, 6 Vet. App. at 44.

Similarly, it was contended that the Board did not properly 
analyze or apply the benefit of the doubt doctrine of 38 
C.F.R. § 3.102 in the May 1967 decision.  However, this 
regulation was specifically discussed in the decision, and 
the Board's finding was in accord with the wording of the 
regulation.  See 38 C.F.R. § 3.102 (1966).  Consequently, 
this contention alleges no more than a disagreement as to how 
the evidence was evaluated by the Board under this 
regulation.  Further, the Board notes that the "benefit of 
the doubt" rule does not apply in determining whether a 
prior Board decision was the product of CUE.  38 C.F.R. 
§ 20.1411(a).

It was also contended that the Board violated the new and 
material evidence regulations in the May 1971 decision.  
However, no regulatory provision was in effect at that time 
which defined "new and material evidence."  See 55 Fed. 
Reg. 19088 (1990) (VA recognized that the term "new and 
material evidence" had been used for years without a formal 
definition, and proposed amending the regulations to 
incorporate a specific definition).  With respect to the 
service department manuals regarding screening smoke, these 
manuals were noted and considered by the Board at the time of 
the May 1971 decision.  The contention that this evidence 
constituted new and material evidence is also a disagreement 
with how this evidence was weighed and evaluated.  As stated 
above, this does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).

For the reasons stated above, the Board finds that the May 
1967 and May 1971 Board decisions, both of which denied 
service connection for a pulmonary disability, correctly 
applied existing statutes and/or regulations and were 
consistent with and supported by the evidence then of record.  
Moreover, to the extent error was committed in these 
decisions, the evidence does not show that, had it not been 
made, it would have manifestly changed the outcome; it is not 
absolutely clear that a different result would have ensued.  
Consequently, the Board concludes that the May 1967 and May 
1971 Board decisions did not contain CUE, and, therefore, the 
CUE motion must be denied.


ORDER

Inasmuch as the May 1967 and May 1971 Board decisions did not 
contain CUE, the CUE motion is denied.



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



